

115 HR 6918 IH: Semi-Annual Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6918IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to change the quarterly reporting requirement with
			 respect to certain registered securities to a semi-annual reporting
			 requirement.
	
 1.Short titleThis Act may be cited as the Semi-Annual Act of 2018. 2.Semi-annual reporting (a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by striking quarterly each place such term appears and inserting semi-annual.
 (b)Effective dateThe amendments made by subsection (a) shall take effect after the end of the 90-day period beginning on the date of enactment of this Act.
			